ITEMID: 001-91650
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: ADMISSIBILITY
DATE: 2009
DOCNAME: PANCHENKO v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Karel Jungwiert;Mark Villiger;Mirjana Lazarova Trajkovska;Peer Lorenzen;Rait Maruste;Stanislav Shevchuk;Zdravka Kalaydjieva
TEXT: The applicant, Mr Igor Vasylyovych Panchenko, is a Ukrainian national who was born in 1965 and lives in Kyiv. The Ukrainian Government (“the Government”) are represented by their Agent, Mr Yuriy Zaytsev.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 2 December 1994 the applicant bought a flat belonging to a certain I. For the seller’s part, the contract was signed by a certain G. acting as I.’s agent.
On March 1995 I. instituted proceedings in the Minskyy District Court of Kyiv (the “Minskyy court”) against the applicant seeking invalidation of the above contract of sale, alleging that it had been concluded without his knowledge and against his will. The applicant, in his turn, lodged a counter-claim for eviction of I. from the flat.
In a judgment of 25 April 1996 the court found for I. On 24 July 1996 the Kyiv City Court (the “Kyiv court”) upheld that judgment.
On 4 February 1997 the Deputy President of the Supreme Court, following the applicant’s request, lodged a protest with the Presidium of the Kyiv court, seeking initiation of supervisory review proceedings in the case. On 3 March 1997 the Presidium allowed the protest, quashed the decisions of 25 April and 24 July 1996, and remitted the case for fresh consideration.
On 15 December 1998 the Minskyy court found for I. By a ruling of 29 January 1999 it rejected the applicant’s objections as to the accuracy of the minutes of the court hearings.
On 25 October 1999 the Deputy Prosecutor of Kyiv, following the applicant’s request, lodged a protest with the Presidium of the Kyiv court, seeking initiation of supervisory review proceedings in the case. It remains unknown whether the Presidium considered the merits of the protest.
On 24 November 1999 the Minskyy court quashed the ruling of 29 January 1999 in the light of unspecified newly discovered circumstances, and accepted the applicant’s objections to the minutes of the court hearings, which had previously been rejected. It also quashed the judgment of 15 December 1998.
On 31 October 2000 the Minskyy court granted the applicant’s counterclaim and ordered I.’s eviction from the flat.
On 22 November 2000 the court adopted a supplementary decision by which it rejected the applicant’s claim seeking to invalidate I.’s ownership certificate received in 1994.
On the same date, the court referred the applicant’s criminal complaint against I. to the prosecution.
On 27 December 2000 the Kyiv court upheld the judgment of 31 October 2000, but quashed the ruling of 22 November 2000 and partially amended the supplementary decision adopted on the same day.
On 15 March 2001 I. was evicted from the disputed flat.
On 19 April 2001 the Chairman of the Kyiv court lodged a supervisory review protest with the same court, seeking re-examination of the case. He submitted, inter alia, that the courts had failed to give due regard to I.’s references to the ongoing criminal investigations into the matter.
On 24 April 2001 the applicant sold the flat to a certain M.
On 28 May 2001 the Presidium of the Kyiv court allowed the above supervisory review protest and quashed the decisions of 31 October and 27 December 2000, remitting the case to the Minskyy court for further consideration.
On 11 October 2001 a three-judge panel of the Supreme Court rejected the applicant’s appeal in cassation against the above ruling of the Presidium of the Kyiv court.
On 8 February 2002 the applicant unsuccessfully requested the Kyiv City Court of Appeal (“the Kyiv Court of Appeal”), which was examining the case in the first instance, to suspend the proceedings pending the outcome of the criminal investigation.
In a judgment of 25 April 2002 the Kyiv Court of Appeal decided in the applicant’s favour.
On 19 February 2003 the Supreme Court upheld the judgment.
The relevant domestic law is stated in the Court’s partial decision in the present case adopted on 3 April 2006.
